Sukhova v Ilyas (2015 NY Slip Op 07260)





Sukhova v Ilyas


2015 NY Slip Op 07260


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-09253
 (Index No. 14832/07)

[*1]Mila Sukhova, respondent, 
vChaudary M. Ilyas, et al., appellants.


Nancy L. Isserlis (Saretsky Katz Dranoff & Glass, LLP, New York, N.Y. [Gary J. Levy], of counsel), for appellants.
Daniel E. Rausher, Brooklyn, N.Y., for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Saitta, J.), dated July 10, 2014, which granted the plaintiff's motion for leave to file her note of issue and denied their cross motion, inter alia, to compel a further deposition and additional medical examinations of the plaintiff.
ORDERED that the order is affirmed, with costs.
The trial court is vested with discretion over the supervision of disclosure and the setting of reasonable terms and conditions therefor. Absent an improvident exercise of that discretion, its determination will not be disturbed (see Rinaldi v Evenflo Co., Inc., 62 AD3d 856). Contrary to the defendants' contention, the trial court providently exercised its discretion in denying those branches of their cross motion which were to compel the plaintiff to submit to a further deposition (see Friel v Papa, 87 AD3d 1108, 1110; Palermo Mason Constr. v Aark Holding Corp., 300 AD2d 460, 461) and to appear for further psychiatric and orthopedic examinations (see Giordano v Wei Xian Zhen, 103 AD3d 774, 775; Rinaldi v Evenflo Co., Inc., 62 AD3d at 856).
Moreover, the trial court providently exercised its discretion in granting the plaintiff's motion for leave to file a note of issue (see Pickens v St. John's Hosp., 248 AD2d 693). To the extent that the defendants' contentions are raised for the first time on appeal or rely on matter that is dehors the record, we have not considered them (see Moezinia v Baroukhian, 247 AD2d 452).
BALKIN, J.P., CHAMBERS, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court